Case 5:20-cv-10829-JEL-APP ECF No. 550, PageID.14107 Filed 02/26/21 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Janet Malam,
                  Petitioner-Plaintiff,
                                          Case No. 20-10829
 and
                                          Judith E. Levy
 Qaid Alhalmi, et al.,                    United States District Judge

                Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

 v.

 Rebecca Adducci, et al.,

             Respondent-Defendants.

 ________________________________/

          ORDER SETTING STATUS CONFERENCE [549]

       On February 25, 2021, the Court received a letter by e-mail from

 Plaintiffs informing the Court of the issuance on February 18, 2021 of a

 memo entitled Interim Guidance: Civil Immigration Enforcement and

 Removal Priorities by Acting Director for U.S. Immigration and Customs

 Enforcement, Tae Johnson (“Johnson Memo”). E-mail from Miriam

 Aukerman, Senior Staff Att’y at American Civil Liberties Union of

 Michigan, to Cassandra J. Thomson, Law Clerk to Judge Judith E. Levy
Case 5:20-cv-10829-JEL-APP ECF No. 550, PageID.14108 Filed 02/26/21 Page 2 of 3




 (Feb. 25, 2021, 18:17 EST) (on file with the Court). In this letter,

 Plaintiffs indicated that they had previously reached out to Defendants

 upon the Johnson Memo’s release to inquire as to how Defendants view

 the impact of the memo on this litigation. (Id.) Plaintiffs’ letter

 additionally summarized the new priorities for immigration enforcement

 decisions set out in the Johnson Memo, outlined the unresolved questions

 regarding implementation of the Johnson Memo at Calhoun County

 Correctional Facility (“CCCF”) and the trajectory of this litigation, and

 suggested several possible paths forward for the Court’s consideration.

 (Id.)

         The Court has set a status conference for March 1, 2021 at 11:30

 a.m. as an opportunity for the parties to discuss the Johnson Memo and

 its impact on this case.

         IT IS SO ORDERED.

 Dated: February 26, 2021                 s/Judith E. Levy
 Ann Arbor, Michigan                      JUDITH E. LEVY
                                          United States District Judge




                                      2
Case 5:20-cv-10829-JEL-APP ECF No. 550, PageID.14109 Filed 02/26/21 Page 3 of 3




                      CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on February 26, 2021.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      3
